                   Case 19-11973-MFW              Doc 3       Filed 09/06/19         Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    SUGARFINA INC., et al.,                                  Case No. 19-11973 (KBO)

                           Debtors.1                         (Joint Administration Requested)


                    DEBTORS’ MOTION FOR AN ORDER AUTHORIZING
                DEBTORS TO FILE (A) CONSOLIDATED LIST OF CREDITORS;
                   (B) CONSOLIDATED LIST OF DEBTORS’ TOP THIRTY
               UNSECURED CREDITORS AND (C) GRANTING RELATED RELIEF

             Sugarfina, Inc. (“SGRI”), Sugarfina International, LLC, (“SGRLLC”), and Sugarfina

(Canada), Ltd. (“SGC” and collectively with SGRI and SGRLLC, the “Debtors”), the debtors

and debtors in possession in these chapter 11 cases, hereby move (the “Motion”), by their

undersigned counsel, this Court for entry of an order, substantially in the form attached hereto as

Exhibit A, pursuant to sections 105 and 521 of Chapter 11 of Title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 1001-1(c), 1007-2, and 2002-1 of Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) authorizing the Debtors to file (a) consolidated list of creditors in lieu

of submitting separate mailing matrices for each Debtor and (b) a consolidated list of the Debtors’

thirty (30) largest general unsecured creditors; and (c) granting related relief. In support of the

Motion, the Debtors rely on the Declaration of Lance Miller in Support of First Day Motions (the



1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware corporation (4356), (2)
Sugarfina International, LLC, a Delaware limited liability company (1254) and (3) Sugarfina (Canada), Ltd. (4480).
The location of the Debtors' corporate headquarters is 1700 E. Walnut Ave., 5 th Floor, El Segundo, California 90245.




11137967/4
              Case 19-11973-MFW          Doc 3       Filed 09/06/19   Page 2 of 10



“First Day Declaration”) concurrently filed herewith. In further support of the Motion, the Debtors

respectfully represent as follows:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2), and the Debtors’ consent pursuant to Local Rule 9013-l(f)

to the entry of a final order by the Court in connection with this Motion to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

         2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief requested herein are sections 105(a) and

52l(a)(l), of the Bankruptcy Code, as supplemented by Bankruptcy Rules 1007(a)(l), (a)(3) and

(d) and Local Rules 1001-l(c) and 1007-2.

                                        BACKGROUND

         4.    On September 6, 2019, the Debtors filed their respective voluntary petitions for

relief under the Bankruptcy Code (the “Petition Date”). The Debtors continue to manage and

operate their businesses as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been requested in these Chapter 11 Cases, and no

committees have yet been appointed.

         5.    The Debtors are an iconic candy and confectionary brand with a uniquely fresh,

fashionable, and experiential approach to gourmet confections. With the creation of a “candy store

for grown ups,” the Company has gained a strong and loyal customer following, through constant



                                                 2
11137967/4
               Case 19-11973-MFW           Doc 3       Filed 09/06/19   Page 3 of 10



creation and innovation focused on distinctive product presentation and invention of fresh new

candy offerings that delight and surprise. Its offerings are sourced from the finest candy makers in

the world and include such iconic varieties as Champagne Bears®, Peach Bellini®, Sugar Lips®,

Green Juice Bears®, and Cold Brew Bears™. Packaging design is also central to Sugarfina’s

edge—listed among “The World’s Most Innovative Companies” list for 2018 by Fast Company

Magazine, the Companies’ presentation centers around the invention of the distinct Candy Cube™,

Candy Bento Box®, and Candy Wall™. The result is an experience that is unique, attracting a

significant social media following and a series of successful co-branding opportunities with brands

like Casamigos, Disney, The Honest Company, Barbie, Nintendo, and Tito’s Vodka.

         6.    The Company operates an “omnichannel” business, involving design, assembly,

marketing, and sale of confectionary items through a retail fleet of 44 “Candy Boutiques”, including

11 “shop in shops” within Nordstrom’s department stores, a wholesale channel, e-commerce,

international franchise, and a corporate/custom channel. In 2018, the Company generated more

than $47 million in net sales.

         7.    A more detailed description of the Debtors’ background, structure, operations and

recent financial history is detailed in the First Day Declaration, which is incorporated herein.

                                      RELIEF REQUESTED

         8.    By this Motion, the Debtors seek entry of an order, substantially in the form attached

hereto as Exhibit A, authorizing the Debtors to: file (a) a consolidated list of creditors in lieu of

submitting separate mailing matrices for each Debtor and (b) a consolidated list of the Debtors’

thirty (30) largest unsecured creditors; and (c) granting related relief.




                                                   3
11137967/4
               Case 19-11973-MFW          Doc 3       Filed 09/06/19   Page 4 of 10



                                       BASIS FOR RELIEF

A.       Request for Authority to File Consolidated List of Creditors in Lieu of Submitting
         Separate Mailing Matrices for Each Debtor

         9.    Local Rule 1007-2 provides that, in a voluntary chapter 11 case, the debtor must file

“a list containing the name and complete address of each creditor in such format as directed by the

Clerk’s Office Procedures.” Local Rule 2002-l(f)(v) requires each debtor in jointly administered

cases to maintain a separate creditor mailing matrix. Local Rule 1001-l(c) permits modification of

the Local Rules by the Court “in the interest of justice.”

         10.   The Debtors presently maintain computerized lists of the names and addresses of

their respective creditors that are entitled to receive notices and other documents in these chapter

11 cases. The lists are maintained without regard for which entity a party may have a relationship

with. The Debtors believe that the information as maintained in computer files (or those of their

agents) may be utilized efficiently to provide interested parties with notices and other similar

documents as contemplated by Local Rule 1007-2 on a consolidated basis. Requiring the Debtors

to submit Debtor-specific creditor matrices for each of the Debtors would be an unnecessarily

burdensome task and would likely result in duplicate mailings. Accordingly, by this Motion, the

Debtors seek authority to file the lists on a consolidated basis, identifying their creditors in the

format or formats currently maintained in the ordinary course of the Debtors’ businesses.

         11.   Moreover, the Debtors have concurrently, or will be filing within the coming days,

an application (the “Agent Application”) seeking the appointment of BMC Group (“Agent”) as

noticing, balloting and disbursing agent in these chapter 11 cases. If the Agent Application is

granted, Agent will, among other things, (a) assist with the consolidation of the Debtors’ computer

records into a creditor and security holder database and (b) complete the mailing of notices and

other documents in these chapter 11 cases to the parties in these databases. After consultation with


                                                  4
11137967/4
               Case 19-11973-MFW          Doc 3       Filed 09/06/19   Page 5 of 10



Agent, the Debtors believe that filing the lists in the formats currently maintained in the ordinary

course of business will be sufficient to permit Agent to notice promptly all applicable parties as

required by Local Rule 1007-2.

         12.   The Court has granted relief similar to the relief requested herein since the

modifications to Local Rule 2002-l(f)(v) took effect. See, e.g., In re True Religion Apparel, Inc.,

Case No. 17-11460 (BLS) (Bankr. D. Del. July 6, 2017) (authorizing filing of a consolidated list

of creditors in lieu of separate mailing matrices); In re The Walking Company Holdings, Inc., No.

18-10474 (LSS) (Bankr. D. Del. March 8, 2018) (same);./n re Central Grocers, Inc., Case No. 17-

10993 (LSS) (Bankr. D. Del. May 4, 2017) (same); In re American Apparel, Inc., Case No. 15-

12055 (BLS) (Bankr. D. Del. Oct. 13, 2015) (same); In re AW! Delaware, Inc., No. 14-12092 (KJC)

(Bankr. D. Del. Sept. 10, 2014) (same); In re Entegra Power Group LLC, No. 14-11859 (PJW)

(Bankr. D. Del. Aug. 6, 2014) (same).

B.       Request for Authority to File Consolidated List of Debtors’ Top Thirty Unsecured
         Creditors

         13.   Pursuant to Bankruptcy Rule 1007(d), a chapter 11 debtor must file with its

voluntary petition a list setting forth the names, addresses, and claim amounts of the creditors,

excluding insiders, holding the twenty largest unsecured claims in the debtor’s case (a “Top 20

List”). This Top 20 List is primarily used by the United States Trustee (the “U.S. Trustee”) to

evaluate the types and amounts of unsecured claims against the debtor and thus identify potential

candidates to serve on an official committee of unsecured creditors appointed in the debtor’s case

pursuant to section 1102 of the Bankruptcy Code.

         14.   The Debtors request authority to file a single list of their thirty (30) largest general

unsecured creditors on a consolidated basis. Due to the number and nature of creditors in these

cases, the Debtors submit that a single consolidated list of their combined thirty largest unsecured


                                                  5
11137967/4
                 Case 19-11973-MFW         Doc 3       Filed 09/06/19   Page 6 of 10



creditors in these cases would be more reflective of the body of unsecured creditors that have the

greatest stake in these cases than separate lists for each of the Debtors. In addition, the Debtors

believe a single, consolidated list of the company’s thirty (30) largest unsecured, non­ insider

creditors will aid the U.S. Trustee in its efforts to communicate with these creditors.

         15.     Accordingly, the Debtors respectfully request authorization to file a single

consolidated list of their thirty (30) largest unsecured creditors in these cases (the “Consolidated

Top 30 List”).

         16.     The Debtors believe that such relief is not only appropriate under the circumstances,

but necessary for the efficient and orderly administration of these cases.

                                               NOTICE

        17.      The Debtors will provide notice of this Motion to: (a) the Office of the United States

Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims against the

Debtors; (c) counsel to the Debtors’ first lien lender, SFCC Loan Investors, LLC, Loeb & Loeb

LLP, 345 Park Avenue, New York, NY 10154, Attn: Vadim J. Rubinstein,

vrubinstein@loeb.com; and (d) counsel to the Debtors’ second lien lender, Goldman Sachs

Specialty Lending Group L.P., King & Spalding LLP, 1180 Peachtree Street, Northeast, Suite 1600,

Atlanta, Georgia 30309, Attn: W. Austin Jowers, ajowers@kslaw.com. As the Motion is seeking

“first day” relief, within two business days after the hearing on the Motion, the Debtors will serve

copies of the Motion and any order entered respecting the Motion as required by Del. Bankr. LR

9013-l(m). The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.




                                                   6
11137967/4
               Case 19-11973-MFW           Doc 3       Filed 09/06/19   Page 7 of 10



                                     NO PRIOR REQUEST

         18.    The Debtors have not previously sought the relief requested herein from this or any

other Court.

         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

attached hereto as Exhibit A, granting the relief requested in this Motion and such other and further

relief as may be appropriate and proper.



 Dated: September 6, 2019                              MORRIS JAMES LLP

                                                       Brya M. Keilson
                                                       Brya M. Keilson, Esquire (DE Bar No. 4643)
                                                       Eric J. Monzo, Esquire (DE Bar No. 5214)
                                                       500 Delaware Avenue, Suite 1500
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 888-6800
                                                       Facsimile: (302) 571-1750
                                                       E-mail: bkeilson@morrisjames.com
                                                       E-mail: emonzo@morrisjames.com

                                                              and

                                                       SHULMAN HODGES & BASTIAN
                                                       Alan J. Friedman, Esquire
                                                       Ryan O’Dea, Esquire
                                                       100 Spectrum Center Drive; Suite 600
                                                       Irvine, CA 92618
                                                       Telephone: (949) 427-1654
                                                       Facsimile: (949) 340-3000
                                                       E-mail: afriedman@shbllp.com
                                                       E-mail: rodea@shbllp.com

                                                       Proposed Counsel to the Debtors and
                                                       Debtors in Possession




                                                   7
11137967/4
             Case 19-11973-MFW   Doc 3   Filed 09/06/19   Page 8 of 10



                                  EXHIBIT A

                                 Proposed Order




11137967/4
                   Case 19-11973-MFW               Doc 3      Filed 09/06/19          Page 9 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    SUGARFINA INC., et al.,                                   Case No. 19-11973 (KBO)

                            Debtors1.                         (Joint Administration Requested)

                                                              Re: D.I. _____


     ORDER (I) AUTHORIZING THE DEBTORS FILE (A) CONSOLIDATED LIST
    OF CREDITORS AND (B) CONSOLIDATED LIST OF DEBTORS TOP THIRTY
        UNSECURED CREDITORS; AND (C) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(the “Debtors”), for entry of an order pursuant to sections 105 and 521 of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rule 1007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 1001- 1(c) and 1007-

2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”) (i) authorizing the Debtors to file (a) a consolidated

list of creditors in lieu of submitting separate mailing matrices for each Debtor and (b) a

consolidated list of the Debtors’ thirty (30) largest unsecured creditors; and (ii) granting

related relief; and upon consideration of the First Day Declaration; and adequate notice of the

Motion having been given as set forth in the Motion; and it appearing that no other or further notice

is necessary; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference



1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware corporation (4356), (2)
Sugarfina International, LLC, a Delaware limited liability company (1254) and (3) Sugarfina (Canada), Ltd. (4480).
The location of the Debtors' corporate headquarters is 1700 E. Walnut Ave., 5 th Floor, El Segundo, California 90245.



11137967/4
              Case 19-11973-MFW          Doc 3        Filed 09/06/19   Page 10 of 10



from the United States District Court for the District of Delaware, dated February 29, 2012; and

the Court having determined that consideration of the Motion is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and the Court having determined that the legal and factual bases set forth in

the Motion and the First Day Declaration establish just cause for the relief requested in the Motion,

and that such relief is in the best interests of the Debtors, their estates, their creditors, and the

parties in interest; and upon the record in these proceedings; and after due deliberation;

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    The requirement of Local Rule 2002-l(f)(v) that separate mailing matrices be

submitted for each Debtor is permanently waived.

         3.    he Debtors are authorized to submit a consolidated list of their top thirty

(30) unsecured creditors; provided, however, in the event of conversion of the Debtors’ chapter 11

cases to cases under chapter 7, the Debtors will provide the Clerk of the Court with an

unconsolidated list of creditors within ten (10) days of such conversion.

         4.    Notwithstanding any provision in the Federal Rules to the contrary, (i) the terms of

this Order shall be immediately effective and enforceable upon its entry, (ii) the Debtors are not

subject to any stay in the implementation, enforcement or realization of the relief granted in this

Order, and (iii) the Debtors may, in their discretion and without further delay, take any action and

perform any act authorized under this Order.

         5.    The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation, implementation or enforcement of this Order.




                                                  2
11137967/4
